     Case 2:19-cv-02052-WBS-DMC Document 13 Filed 09/14/20 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFF HEALY,                                       No. 2:19-CV-2052-WBS-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    SHAGUFTA YASMEEN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint (ECF No. 1).

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:19-cv-02052-WBS-DMC Document 13 Filed 09/14/20 Page 2 of 8

 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  In its June 15, 2020, screening order, the Court summarized Plaintiff’s allegations

 9   as follows:

10                                   Plaintiff names five defendants: (1) Dr. Shagufta Yasmeen,
                    (2) Dr. Sahir Naseer, (3) Dr. G. Williams, (4) Dr. Amy Adams, and (5) the
11                  unidentified manufacturer/distributor of “Gadolinium” contrast dye.
                                     Plaintiff, a prisoner at California Health Care Facility, is
12                  medically disabled and utilizes a wheelchair. Beginning in 2015, Plaintiff
                    has routinely complained to defendants Yasmeen and Naseer about
13                  various afflictions that cause him to feel severe chronic pain. Plaintiff
                    alleges defendants Yasmeen and Nasser violated his Eighth Amendment
14                  rights by refusing to treat the medical needs he has brought to their
                    attention. Additionally, plaintiff alleges that defendant Williams, along
15                  with defendants Yasmeen and Nasser, interfered with plaintiff’s previous
                    pain-related treatment by discontinuing his pain medication with falsified
16                  documentation. Plaintiff also alleges that defendant Adams acted with
                    deliberate indifference towards plaintiff’s serious medical needs by failing
17                  to act upon plaintiff’s request. Finally, plaintiff alleges that the
                    manufacturer/distributor of “Gadolinium” contrast dye, used on plaintiff
18                  during an MRI scan, was aware of the harmful effects it caused when the
                    dye fails to exit the body.
19                                   Claim I – Plaintiff’s Left Knee
                                     Plaintiff suffers chronic pain in his left knee due to a
20                  torn/missing anterior cruciate ligament, a torn medial collateral ligament, a
                    torn/missing meniscus, and severe degenerative joint disease. Despite
21                  plaintiff complaining since 2015, defendants Yasmeen and Naseer refuse
                    to remedy his injuries or treat his pain. Plaintiff acknowledges, however,
22                  defendants repeatedly informed him that he is unfit for any surgeries, and
                    plaintiff asserts that nothing less than total left knee replacement surgery
23                  would repair his knee.
                                     Claim II – Plaintiff’s Right Foot and Ankle
24                                   Plaintiff suffers from chronic pain in his right foot and
                    ankle due to an incident from 2005. Plaintiff began complaining to
25                  defendants Yasmeen and Naseer about his foot and ankle in 2015, but they
                    ignored his complaints. On June 21, 2016, plaintiff fell, further injuring
26                  his right foot and ankle. An x-ray examination of plaintiff’s foot showed
                    he suffered a possible fracture, but defendants refused to order an x-ray of
27                  plaintiff’s ankle despite plaintiff’s protest. On April 30, 2017, defendant
                    Naseer finally ordered an x-ray of plaintiff’s ankle that revealed the loss of
28                  the subtalar joint suggesting collapse or malalignment in his ankle.
                                                          2
     Case 2:19-cv-02052-WBS-DMC Document 13 Filed 09/14/20 Page 3 of 8

 1              According to plaintiff, defendants Yasmeen and Naseer refuse to remedy
                the injury or treat his pain.
 2                              Claim III – Plaintiff’s Spine
                                Plaintiff alleges he routinely complained to defendants
 3              Yasmeen, Naseer, and Williams about severe chronic pain in his neck and
                back, general loss of mobility, and the loss of feeling/strength in his arms
 4              and legs. Plaintiff attributes his ailments to the damage and deterioration
                of the lumbar and cervical regions of his spine. After one and a half years
 5              of complaints to defendant Naseer, plaintiff underwent an MRI of the
                lumbar region of his spine on October 24, 2018. The MRI showed bodily
 6              damage. However, plaintiff alleges defendants Yasmeen, Naseer, and
                Williams refused to discuss remedying his spine or treating the pain the
 7              injury causes him. Furthermore, plaintiff contends that defendants ignored
                the pain he feels in the cervical region of his spine.
 8                              Claim IV – Plaintiff’s Lower Leg Wounds
                                Plaintiff alleges defendant Yasmeen refused to supply
 9              plaintiff with dressing supplies to treat wounds on his lower legs caused
                by reduced circulation. Plaintiff also alleges he has been unable to use
10              dressing due to the pain they cause him after defendants Yasmeen,
                Williams, and Naseer discontinued his pain medication. Defendants
11              prevention of plaintiff from using compression dressing, he alleges,
                exacerbated the wounds on his legs. Plaintiff also claims defendant Adams
12              prevented treatment of his wounds after he wrote her a letter regarding his
                situation, dated December 25, 2016.
13                              Claim V – Plaintiff’s Left Shoulder
                                In January 2016, plaintiff injured his left shoulder. After
14              weeks of complaints from plaintiff, defendant Yasmeen ordered an x-ray.
                The x-ray’s results showed plaintiff likely suffered a rotator cuff injury.
15              Despite the x-ray’s results and plaintiff telling defendant Yasmeen that he
                felt a muscle tear, defendant Yasmeen refused to evaluate the shoulder
16              anymore, arbitrarily attributing plaintiff’s injury to arthritis. Defendants
                Yasmeen and Williams reported that plaintiff was non-compliant and
17              faking his symptoms when he failed to perform physical therapy exercises.
                                On December 13, 2016, after eleven months of plaintiff
18              complaining about his shoulder, defendant Yasmeen ordered an MRI of
                plaintiff’s shoulder. The MRI results showed that plaintiff suffered five
19              tears in his shoulder. Defendant Naseer ruled out surgery to fix plaintiff’s
                shoulder since he believed plaintiff was unfit to undergo any surgical
20              procedure. However, Naseer never allowed plaintiff to see specialists who
                could perform a surgical viability evaluation. Defendant Naseer sent
21              plaintiff to physical therapy again. The physical therapist stated that the
                damage to plaintiff’s left shoulder was too extensive for physical therapy
22              to be of any benefit.
                                In November 2017, plaintiff’s left shoulder became
23              partially dislocated, showing that its condition was worsening. Plaintiff
                became increasingly reliant on his right arm and was having difficulty
24              performing daily activities. In late 2018, plaintiff suffered an injury to his
                right shoulder. Plaintiff complained to defendant Naseer on a weekly basis
25              for six months before defendant Naseer ordered an MRI. The results of the
                MRI on May 8, 2019 showed two tears, narrowing joint space, and
26              cartilage loss. Defendant Williams falsely reported that plaintiff lied about
                his range of motion abilities, preventing plaintiff from receiving treatment.
27

28   ///
                                                   3
     Case 2:19-cv-02052-WBS-DMC Document 13 Filed 09/14/20 Page 4 of 8

 1                               Claim VI – Plaintiff’s Bedside Commode
                                 Plaintiff has fallen on multiple occasions while transferring
 2              between his wheelchair and toilet, causing injuries, like the damage to his
                right foot and ankle described in claim II. An occupational therapist
 3              recommended plaintiff use a bedside commode to help him transfer
                between his wheelchair and toilet on September 23, 2015. Defendants
 4              Yasmeen, Williams, and Naseer refused to supply plaintiff with the
                commode for years.
 5                               Defendant Yasmeen did not provide any justification for
                not supplying the commode. Defendant Williams stated that the commode
 6              would be unsafe and unstable despite plaintiff using one in the shower
                without any problems and plaintiff already falling without the toilet
 7              commode. Defendant Williams falsely reported that plaintiff previously
                refused a bedside commode. Defendant Naseer also refused to supply
 8              plaintiff with the commode without justification. Finally, plaintiff detailed
                the aforementioned issues to defendant Adams with defendants Yasmeen,
 9              Williams, and Naseer in his letter, dated December 25, 2016.
                                 On April 12, 2018, plaintiff was supplied a commode by an
10              unidentified physician, and has not fallen while transferring between the
                toilet and wheelchair since.
11                               Claim VII - Plaintiff’s Photophobia
                                 Plaintiff suffers from severe photophobia. Plaintiff used to
12              have solar shield sunglasses and accommodations to his cell that helped
                his condition. Although the sunglasses and accommodations were
13              supposed to be permanent, unidentified officers decided they were
                supposed to be renewed. Defendant Yasmeen refused to renew plaintiff’s
14              treatment. After nine to ten months of complaints from plaintiff, defendant
                Naseer ordered an incorrect pair of solar shield sunglasses and refused to
15              order the correct kind. Plaintiff informed defendant Adams of the
                aforementioned issues in his letter, dated December 25, 2016.
16                               Claim VIII – Plaintiff’s Medication
                                 In May 2016, defendant Yasmeen reduced plaintiff’s
17              Methadone dosage. Defendants Yasmeen and Williams falsified
                documents to justify the dosage reduction. Eventually, defendant Naseer
18              discontinued plaintiff’s prescribed dosage, while also using false
                information as justification. Defendant Naseer also discontinued plaintiff’s
19              medication used to treat his neuropathic pain. Finally, defendants Naseer
                and Yasmeen refused to prescribe medication to treat plaintiff’s migraines.
20                               Claim IX – Ambulance
                                 Since 2012, plaintiff has been transported to outside
21              medical appointments by ambulance. An ambulance allows for a reclined
                body position and correct levels of oxygen supplementation. Defendants
22              Yasmeen and Naseer refuse to order transportation by ambulance for
                plaintiff, causing plaintiff to miss many appointments, including four leg
23              surgeries. Defendant Williams also wrote false reports concerning
                plaintiff’s transportation needs that ignored his supplemental oxygen
24              requirements.
                                 ADA vans are the alternative mode of transportation
25              provided to plaintiff, but the vans do not provide reclined transport,
                sufficient oxygen, nor adequate space to elevate his legs in his wheelchair
26              during transportation.
27   ///

28   ///
                                                   4
     Case 2:19-cv-02052-WBS-DMC Document 13 Filed 09/14/20 Page 5 of 8

 1                                   Claim X – Gadolinium
                                     Plaintiff was injected with “Gadolinium” contrast dye
 2                  during MRI examinations on October 10, 2018 and January 2, 2019. Soon
                    after the October 10, 2018 MRI, plaintiff complained to defendant Naseer
 3                  about new and unusual bone/joint pain and fuzzy thought processes.
                    Defendant dismissed plaintiff’s concerns as symptoms of arthritis and
 4                  refused to address plaintiff’s diminished mental capabilities. In February
                    2019, plaintiff learned his issues aligned with symptoms of “Gadolinium”
 5                  failing to leave the body. Plaintiff alleges defendants Naseer and
                    manufacturer/distributor of “Gadolinium” were aware of the harmful
 6                  effects of its use, and never informed plaintiff prior to it being used on
                    him.
 7
                    ECF No. 9, pgs. 2-6.
 8

 9

10                                            II. DISCUSSION

11                  On June 15, 2020, the Court screened Plaintiff’s complaint and found that he

12   stated some cognizable claims and other non-cognizable claims. See ECF No. 9. Specifically, the

13   Court found:

14                          Plaintiff alleges sufficient facts to state cognizable claims that
                    defendants Yasmeen, Naseer and Williams violated his Eighth
15                  Amendment rights by their deliberate indifference to his serious medical
                    needs in claims II, III, IV, V, VI, VII, IX, and X. The Court, however,
16                  finds that all other claims against all other defendants fail to make out a
                    valid claim under § 1983.
17
                    ECF No. 9, pg. 7.
18

19                  As to defendant Adams, who is alleged to be the Chief Medical Officer, the Court

20   stated:

21                                   Plaintiff’s complaint against defendant Adams for not
                    intervening on his behalf after plaintiff wrote her a letter also fails to state
22                  a cognizable claim.
                                     Supervisory personnel are generally not liable under § 1983
23                  for the actions of their employees. See Taylor v. List, 880 F.2d 1040, 1045
                    (9th Cir. 1989) (holding that there is no respondeat superior liability under
24                  § 1983). A supervisor is only liable for the constitutional violations of
                    subordinates if the supervisor participated in or directed the violations. See
25                  id. The Supreme Court has rejected the notion that a supervisory defendant
                    can be liable based on knowledge and acquiescence in a subordinate’s
26                  unconstitutional conduct because government officials, regardless of their
                    title, can only be held liable under § 1983 for his or her own conduct and
27                  not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).
                    Supervisory personnel who implement a policy so deficient that the policy
28                  itself is a repudiation of constitutional rights and the moving force behind
                                                        5
     Case 2:19-cv-02052-WBS-DMC Document 13 Filed 09/14/20 Page 6 of 8

 1                 a constitutional violation may, however, be liable even where such
                   personnel do not overtly participate in the offensive act. See Redman v.
 2                 Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).
                                   When a defendant holds a supervisory position, the causal
 3                 link between such defendant and the claimed constitutional violation must
                   be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.
 4                 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and
                   conclusory allegations concerning the involvement of supervisory
 5                 personnel in civil rights violations are not sufficient. See Ivey v. Board of
                   Regents, 673 F.2d 266, 268 (9th Cir. 1982). “[A] plaintiff must plead that
 6                 each Government-official defendant, through the official’s own individual
                   actions, has violated the constitution.” Iqbal, 662 U.S. at 676.
 7                                 Plaintiff contends he wrote defendant Adams a letter
                   detailing his allegedly unconstitutional treatment by the other defendants
 8                 in claims IV, VI, and VII, and that she had the authority to fix his
                   situation. However, mere acquiescence on the part of defendant Adams
 9                 does not suffice to hold her liable under the Eighth Amendment. Plaintiff
                   never alleges defendant Adams directed any of the other defendants, nor
10                 does plaintiff claim that she implemented a policy that encouraged their
                   alleged unconstitutional treatment.
11
                   ECF No. 9, pgs. 9-10.
12

13                 The Court also addressed plaintiff’s claim against the manufacturer/distributor of

14   Gadolinium:

15                                 Although plaintiff never identifies the manufacturer/
                   distributor of “Gadolinium,” the manufacturer/distributor likely being a
16                 private entity means plaintiff cannot sue the defendant under § 1983. In
                   order to raise a § 1983 claim against any defendant, the defendant must
17                 allegedly cause plaintiff injury while acting under color of state law.
                   Generally, private parties are not acting under color of state law. See Price
18                 v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991). Plaintiff never alleges
                   that the manufacturer/distributor of “Gadolinium” acted under color of
19                 state law nor conspired with state officials to deprive plaintiff of his
                   constitutional rights. Therefore, plaintiff does not cognizable claim against
20                 defendant in Claim X.
21                 Id. at 10.

22                 As to Claim I, the Court concluded:

23                                  Plaintiff’s allegations in claim I attempt to hold defendants
                   Yasmeen and Naseer liable for negligence or medical malpractice, rather
24                 than deliberate indifference to his damaged knee. Plaintiff states that
                   nothing less than total left knee replacement surgery would suffice to
25                 repair the damage to his left knee. Defendants Yasmeen and Naseer found
                   that plaintiff is unfit for any type of surgery due to the condition of his
26                 heart and lungs. Despite plaintiff’s claim that he has never been seen by a
                   specialist for a surgical viability evaluation, plaintiff does not allege that
27                 defendants Yasmeen and Naseer are unqualified to diagnose plaintiff as
                   unfit for the surgery. Negligence in diagnosing or treating a medical
28                 condition does not give rise to a claim under the Eighth Amendment. See
                                                       6
     Case 2:19-cv-02052-WBS-DMC Document 13 Filed 09/14/20 Page 7 of 8

 1                  Estelle, 429 U.S. at 106.

 2                  ECF No. 9, pg. 9.

 3                  Finally, as to Claim VIII, the Court held:

 4                                  Plaintiff’s allegations in claim VIII are another attempt to
                    hold defendants Yasmeen, Naseer, and Williams liable for negligence or
 5                  medical malpractice. Although plaintiff’s medications were reduced and
                    discontinued, negligence in diagnosing or treating plaintiff does not
 6                  amount to deliberate indifference of his serious illnesses. The difference of
                    opinion between plaintiff and defendants regarding the reduction and
 7                  discontinuation of his medication did not violate his Eighth Amendment
                    rights. See Jackson, 90 F.3d at 332.
 8
                    Id.
 9

10                  The Court ordered that Plaintiff may either amend his complaint to remedy the

11   deficiencies therein or elect to proceed on his otherwise cognizable claims. Id. No amended

12   complaint followed. Therefore, the Court now recommends dismissal of the defective claims

13   identified above, as well as dismissal of all claims against defendant Adams and the

14   manufacturer/distributor of Gadolinium.

15

16                                         III. CONCLUSION

17                  Because it does not appear possible that the deficiencies identified herein can be

18   cured by amending the complaint, Plaintiff is not entitled to leave to amend prior to dismissal of

19   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

20                  Based on the foregoing, the undersigned recommends that:

21                  1.     This action proceed on Plaintiff’s Eighth Amendment claims of medical

22   indifference against Defendants Yasmeen, Naseer, and Williams, as specified in the Court’s June

23   15, 2020, order;

24                  2.     All other claims and Defendants be dismissed.

25                  These findings and recommendations are submitted to the United States District

26   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

27   after being served with these findings and recommendations, any party may file written

28   objections with the court. Responses to objections shall be filed within 14 days after service of
                                                       7
     Case 2:19-cv-02052-WBS-DMC Document 13 Filed 09/14/20 Page 8 of 8

 1   objections. Failure to file objections within the specified time may waive the right to appeal. See

 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3

 4

 5   Dated: September 14, 2020
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        8
